        Case 1:16-cr-00776-VEC Document 1007
                                        1006 Filed 05/05/20
                                                   05/04/20 Page 1 of 5




                                                                 MEMO ENDORSED
                                    WALTER P. LOUGHLIN              USDC SDNY
                                        Attorney-at-Law             DOCUMENT
                                       1225 Park Avenue             ELECTRONICALLY FILED
                                             Suite 3D
                                                                    DOC #:
                                     New York, NY 10128
                                      Tel. (203) 216-3445
                                                                    DATE FILED: 5/5/2020
                                   walter.loughlin@gmail.com


May 4, 2020

By ECF and Email

Honorable Valerie E. Caproni
United States District Court
40 Foley Square
New York, New York 10007

                      Re: United States v. Joseph Percoco, 16 CR 776 (VEC)


Dear Judge Caproni:

       I write to submit this letter motion on behalf of Joseph Percoco to request that his

sentence be modified to supervised home confinement pursuant to the compassionate release

statute, Title 18 United States Code Section 3582(c), due to his grave risk of exposure to

COVID-19 while incarcerated.

       Mr. Percoco is presently incarcerated at FCI Otisville. On April 11, 2020, he was

transferred from the Minimum Security Camp to isolation for a 14-day quarantine period

in preparation for a transfer to supervised home confinement. This was consistent with

Attorney General Barr’s explicit instructions to the Bureau of Prisons (“BOP”) in memoranda

dated March 26 and April 3, 2020, “…to grant home confinement to inmates seeking home

confinement in connection with the ongoing COVID-19 pandemic” and “immediately process

them for transfer…”. These memoranda are available at https://www.justice.gov/coronavirus.

       The risk to inmates and staff at federal facilities is a matter of urgency. As of May 2,
        Case 1:16-cr-00776-VEC Document 1007
                                        1006 Filed 05/05/20
                                                   05/04/20 Page 2 of 5



2020, almost 2,000 inmates and over 300 BOP staff have tested positive for coronavirus; 37

inmates have died. Both inmates and staff at Otisville have tested positive. This surely

understates the extent of the virus and danger of transmission because persons who are

infected may be asymptomatic and contribute to community spread in a prison environment.

https://www.cdc.gov/coronavirus/2019-ncov/hcp/faq.html.

       Despite the clear instructions from the Attorney General, Mr. Percoco is beginning his

fourth week in quarantine at Otisville. On April 16, he signed papers related to supervised home

confinement. These papers referred to a release date of April 27 which has come and gone. Mr.

Percoco remains in limbo. Telephone calls and emails from me and Mrs. Percoco have yielded

no information about Mr. Percoco’s status other than that his transfer to home confinement

remains under review. If there is a genuine need for a longer period of quarantine, Mr. Percoco

can self-quarantine at home where he and his family can maintain physical distancing.

       Mr. Percoco is at high risk to COVID-19 at by virtue of his multiple serious health

conditions. As the annexed letters attest, Mr. Percoco suffers from Type 2 diabetes,

hypertension (high blood pressure) and hyperlipidemia (high cholesterol). The medical staff at

Otisville has classified him as a “chronic care case.” According to the CDC, persons with

diabetes are “at high risk for severe illness from COVID-19.” Mr. Percoco’s high blood pressure

is a risk factor for heart disease which also increases his vulnerability to coronavirus.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

According to Dr. Landman, whose letter is among those annexed, Mr. Percoco’s diabetes “was

poorly managed” when he was last examined in February 2019. It has likely only worsened

during his incarceration.

        Mr. Percoco also suffers from hypertension and hyperlipidemia. According to

the Cleveland Clinic, “COVID-19 poses a greater risk to people who have underlying

conditions, including diabetes and high blood pressure.”

https://health.clevelandclinic.org/what-heart-patients-need-to-know-about coronarvirus.
          Case 1:16-cr-00776-VEC Document 1007
                                          1006 Filed 05/05/20
                                                     05/04/20 Page 3 of 5




Research studies summarized in the April issue of The Lancet identified diabetes and

hypertension as among “the most frequent co-morbidities” found in patients who had contracted

COVID-19. https://www.thelancet.com/journals/lanes/article/P11S2213-2600(20)30116-

8/fulltext.

        Turning to the statute, the foregoing demonstrates that Mr. Percoco presents an

“extraordinary and compelling” justification to permit a transfer to home confinement. Although

the statute imposes a requirement of exhaustion of the BOP administrative process, this

requirement “is not absolute.” Washington v. Barr, 925 F.3d 109 ,118, (2d Cir. 2019). A court

may waive an administrative exhaustion requirement “where [exhaustion] would be futile

…[or] where the administrative process would be incapable of granting adequate relief …[or]

where pursuing agency review would subject [the person seeking relief] to undue

prejudice.” Id. at 118-19.

        “[Un]due delay, if it in fact results in catastrophic health consequences,” can justify

waiving an administrative exhaustion requirement for any of the above-cited reasons. Id. at

120-21. Numerous courts in this district and circuit have held that the COVID-19 pandemic,

combined with a particular person’s heightened health risks, justifies waiver. United States v.

Zukerman, No. 16 Cr. 194 (AT ) 2020 WL 1659880 (S.D.N.Y. April 3, 2020) (finding that in

light of defendant’s age and pre-existing conditions, “exhaustion of the administrative process

can be waived in light of the extraordinary threat posed…by the COVID-19 pandemic.”); United

States v. Haney, 19 cr 541(JSR )(S.D.N.Y. April 13, 2020) (“Congressional intent not

only permits judicial waiver of [the exhaustion] period, but also, in the current extreme

circumstances, actually favors such waiver.”); United States v. Razzouk, 11 CR. 430 (ARR)

(E.D.N.Y. April 19, 2020) (“a defendant’s particular health circumstances can justify waiver of

the administrative exhaustion requirement.”); United States v. Colvin, 3:19-cr-179 (JBA), 2020

WL 1613943 (D. Conn. April 2, 2020) (in light of defendant’s pre-existing conditions,
         Case 1:16-cr-00776-VEC Document 1007
                                         1006 Filed 05/05/20
                                                    05/04/20 Page 4 of 5



administrative exhaustion could result in “catastrophic health consequences”…).

        Mr. Percoco did not petition the warden at Otisville for compassionate release

and then allow 30 days to elapse before bringing this motion. On April 11, he was selected by

the prison for release to home confinement and was led to believe that would occur after a 14-

day quarantine period. That was 24 days ago and counting. This calls to mind the responses

submitted by two BOP officials to courts in this district about their inability to advise the

judges of anything concrete about their review of inmate petitions for transfer to home

confinement. In United States v. Nkanga, No.18-cr-713 (JMF), a BOP affidavit stated: “Due to

the nature of the review and the volume of incoming requests, the BOP cannot set forth a firm

date by which the BOP will reach a decision on Petitioner’s pending application.” A similar letter

was submitted in United States v. Russo, No. 17-cr-441 (LJL), which recounted that the “Bureau

of Prisons is unable to give a specific time frame…). Because Mr. Percoco was led to believe on

April 11 that it had been determined he was eligible for and being prepared for release, he had

no reason to petition the warden for release. And as the BOP officials advised Judges Furman

and Liman, had he done so, it might well have been futile.

       On the merits, Mr. Percoco is entitled to compassionate release because of the

“extraordinary and compelling” reasons for granting him release to supervised home

confinement. The U.S. Sentencing Commission defines this term as when a person has

a “serious physical or medical condition . . …[that[ substantially diminishes the ability of

the defendant to provide self-care within the environment of a correctional facility,” and must

be one “from which [the defendant] is not expected to recover.” Mr. Percoco’s transfer to

home confinement is consistent with the Policy Statement. Further, he meets each of the factors

set out in Section 3582(c)(1)(A), which mirror the criteria in Attorney General Barr’s March 26,

2020 memorandum to the BOP. Specifically, Mr. Percoco is a first-time offender who offense

conduct was non-violent and related solely to a prior employment. His release to home

confinement presents no danger to the public. He is a model prisoner at Otisville’s minimum
        Case 1:16-cr-00776-VEC Document 1007
                                        1006 Filed 05/05/20
                                                   05/04/20 Page 5 of 5




security camp. If released, he will be transferred to his family residence in Westchester County.

where, if need be, he can self-isolate at home.

       These factors, combined with Mr. Percoco’s diabetes, hypertension, and high

cholesterol, make him particularly vulnerable to COVID-19, and present “extraordinary and

compelling” reasons for his transfer to supervised home confinement. This result is supported

by the ever-growing number of courts in this district and circuit where such compassionate

release orders have been granted. See United States v. Kataev,, No. 16 Cr 763-05 (LGS) 2020

WL 1862685 (S.D.N.Y. April 14, 2020); United States v. Smith, No. 12Cr 133 (JFK) 2020 WL

1849740 (S.D.N.Y. April 13, 2020); United States v. Scparta, No. 18-cr-578 (AJN) (S.D.N.Y.

April 19, 2020); United States v. Park, No. 16 Cr 743 (RA) 2020 WL 1970603 (S.D.N.Y. April 24,

2020); United States v. Sawicz, No. 08-Cr-287 (ARR) 2020 WL 1815851 (E.D.N.Y. April 10,

2020); United States v. Almonte, No. 3:05-cr-58 (SRU) 2020 WL 1812713 (D. Conn. April 9,

2020); United States v. Gentille, No. 19 Cr 590 (KPF) 2020 WL 1814 (S.D.N.Y. April 9, 2020).

       For all of the foregoing reasons, this Court should release Mr. Percoco immediately

to supervised home confinement. To paraphrase an observation Judge Rakoff made in United

States v. Haney, supra, “[U]nder the present circumstances, each day [Mr. Percoco] must wait

….threatens him with a greater risk of infection and worse.”


                                          Respectfully submitted,

                                          /s/ Walter P. Loughlin

                                         Walter P. Loughlin

cc: All Counsel of Record (Via ECF)
                                                      Application DENIED. The confusion at Otisville does
                                                      not excuse Defendant's failure to file a motion for
                                                      compassionate release with the BOP. The Court also
                                                      notes that although Defendant's letter motion references
                                                      "annexed letters," no attachments were filed.
                                                      SO ORDERED.




                                                      HON. VALERIE CAPRONI
                                                      UNITED STATES DISTRICT JUDGE                   5/5/2020
